Law, C. J., and Sherman, J.,
dissenting. As tbe law relating to confessions is, that a justice may take a confession for a debt not exceeding £20, wbicb confession tbe justice is directed to take; and there is no direction requiring tbe justice, in bis record, to specify on what account tbe debt originated; we therefore doubt, whether, if omitted, it is cause of error. At the same time, we think it is well *155enough, that the justice should mention in his judgment on what account it arose, as thereby it may be beneficial to prevent any future dispute.